Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 11 is objected to because of the following informalities: 
In claim 1, line 7, “first direction and including” should read “first direction, and including”.
In claim 1, line 23, “incudes” should read “includes”.
In claim 11, line 3, “dielectric layer” should read “dielectric layers”.
In claim 11, line 5, “dielectric layer” should read “dielectric layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 11, it is unclear if “a plurality of dielectric layers” is referring to the “a plurality of dielectric layers” claimed in claim 1, or an entirely different “plurality of dielectric layers”. For the purposes of examination, the examiner is taking “a plurality of dielectric layers” in lines 2-3 of claim 11 to read “a plurality of second dielectric layers”, “the plurality of dielectric layers” in lines 3-4 of claim 11 to read “the plurality of second dielectric layers”, and “the plurality of dielectric layers” in line 5 of claim 11 to read “the plurality of second dielectric layers”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20210118617 and hereinafter Morita ‘617) in view of Japanese Patent Document 2011132071 (JP 2011132071 and hereinafter JP2011132071).
In regards to claim 1, Morita '617 discloses a multilayer capacitor comprising: a capacitor body (10 - FIG. 1; [0022]) including first and second surfaces opposing each other in a first direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces opposing each other in a second direction (rightward in FIG. 2) (seen in FIG. 2), perpendicular to the first direction (seen in FIG. 2), and fifth and sixth surfaces opposing each other in a third direction (rightward in FIG. 3) (seen in FIG. 3), perpendicular to the first direction (seen in FIG. 3), and including a plurality of dielectric layers (11 - FIG. 2; [0023]) and first and second internal electrodes (12 - FIG. 2; [0023]) alternately disposed with the dielectric layers interposed therebetween (seen in FIG. 2); and first and second external electrodes (20a & 20b - FIG. 2; [0023]) disposed on the third and fourth surfaces of the capacitor body and connected to the first and second internal electrodes, respectively (seen in FIG. 2), wherein the capacitor body includes an active region (14 - FIG. 2; [0026]) in which the first and second internal electrodes overlap in the first direction (seen in FIG. 2), and at least a portion of a margin portion (13 & 16 - FIG. 3; [0023] & [0028]) excluding the active region in the capacitor body includes barium (Ba) and titanium (Ti) in amounts having a molar ratio of Ba to Ti of less than 1 (Ba/Ti <1) (see [0067] & [0039], noting A/B being 0.960 and Zr/Ti being 0.020; thus, Ba/Ti = 0.979 (B=(1+0.020)*mol·Ti; A=mol·Ba; Ba/Ti = 0.960*1.02=0.979) and includes crystal grains (described in [0040]). Morita '617 fails to explicitly disclose the crystal grains having a twin boundary structure.
JP2011132071 discloses crystal grains (seen in FIG. 2 and described in [0008]) having a twin boundary structure (seen in FIG. 2 and described as "twin crystals" in [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 such that the crystal grains have a twin boundary structure, as taught by JP2011132071, in order for grain growth to be difficult even if the calcining temperature is raised, so that the particle size can be easily controlled ([0030]).

In regards to claim 2, modified Morita '617 further discloses wherein the molar ratio of Ba/Ti of the margin portion of the capacitor body is 0.9500 to 0.9999 (see [0067] & [0039], noting A/B being 0.960 and Zr/Ti being 0.020; thus, Ba/Ti = 0.979).

In regards to claim 4, modified Morita '617 further discloses wherein the portion of the margin portion is a portion (13 - FIG. 3; [0023]) between the active region and the first and second surfaces of the capacitor body (seen in FIG. 3).

In regards to claim 5, modified Morita '617 further discloses wherein the portion of the margin portion is a portion (16 - FIG. 3; [0028]) between the active region and the fifth and sixth surfaces of the capacitor body (seen in FIG. 3).
 
In regards to claim 6, modified Morita '617 further discloses wherein the portion of the margin portion is a portion (13 & 16 - FIG. 3; [0023] & [0028]) between the active region and the first, second, fifth, and sixth surfaces of the capacitor body (seen in FIG. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morita ‘617 in view of JP2011132071 as applied to claim 1 above, and further in view of Chen et al (US 6043974 and hereinafter Chen ‘974).
In regards to claim 3, Morita '617 as modified by JP2011132071 fails to explicitly disclose wherein the molar ratio of Ba/Ti of the active region of the capacitor body is 1 or more.
	Chen '974 discloses wherein the molar ratio of Ba/Ti of the active region (region of capacitor having overlapping internal electrodes 2 as seen in FIG. 1) of the capacitor body is 1 or more (described in Column 7, Lines 25-29, noting that Ba/Ti may be between 1 and 1.008).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 such that the molar ratio of Ba/Ti of the active region of the capacitor body is 1 or more, as taught by Chen '974, in order to avoid having a relatively small insulation resistance (Column 7, Lines 25-29).
Furthermore, Chen '974 discloses that the molar ratio of Ba/Ti of the active region of the capacitor body is a result effective variable, particularly for avoiding having a relatively small insulation resistance.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Morita '617 such that the molar ratio of Ba/Ti of the active region of the capacitor body in order to avoid having a relatively small insulation resistance, as taught by Chen '974.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morita ‘617 in view of JP2011132071 as applied to claim 1 above, and further in view of Morita (US 20180240592 and hereinafter Morita ‘592).
In regards to claim 7, modified Morita '617 further discloses wherein a grain size of the margin portion is 0.5 µm (described in Morita '617: [0040]). Morita '617 as modified by JP2011132071 fails to explicitly disclose wherein a grain size of the margin portion is larger than a grain size of the active region.
	Morita ‘592 discloses wherein a grain size of the margin portion (13 & 16 – FIG. 3; [0018] & [0023]) is larger than a grain size of the active region (14 – FIG. 2; [0021]) (described in [0025] & [0053] and FIG. 8, noting the grain size of the main component ceramic in the active region being 240 nm and the grain size of the main component ceramic of the margin portion 17 being 660 nm; see also [0028] & [0030] and FIGs. 4A & 5A, noting that protective region 17 may be a whole of cover layer 13 or a whole of side margin 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 such that a grain size of the margin portion is larger than a grain size of the active region, as taught by Morita ‘592, in order to suppress the diffusion intrusion of the hydrogen in the shape of the proton ([0025]).

In regards to claim 8, modified Morita '617 further discloses wherein the grain size of the margin portion is 1.66 to 6.66 times larger than the grain size of the active region (described in Morita ‘592: [0025] & [0053] and FIG. 8, noting the grain size of the main component ceramic in the active region being 240 nm and the grain size of the main component ceramic of the margin portion 17 being 660 nm; thus, Morita ‘592 discloses the grain size of the margin portion being 2.75 (= 660 nm/240 nm) times larger than the grain size of the active region).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 such that the grain size of the margin portion is 1.66 to 6.66 times larger than the grain size of the active region, as taught by Morita ‘592, in order to suppress the diffusion intrusion of the hydrogen in the shape of the proton ([0025]).

In regards to claim 9, modified Morita '617 further discloses wherein a grain size of the margin portion is 250 nm to 1000 nm (described in Morita '617: [0040], noting a grain size of the margin portion being 0.5 µm, which is the same as 500 nm). Morita '617 as modified by JP2011132071 fails to explicitly disclose a grain size of the active region being 100 nm to 400 nm.
	Morita ‘592 discloses a grain size of the active region (14 – FIG. 2; [0021]) is 100 nm to 400 nm (described in [0025] & [0053] and FIG. 8, noting the grain size of the main component ceramic in the active region being 240 nm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 such that a grain size of the active region is 100 nm to 400 nm, as taught by Morita ‘592, in order to suppress the diffusion intrusion of the hydrogen in the shape of the proton ([0025]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morita ‘617 in view of JP2011132071 as applied to claim 1 above, and further in view of Park et al (US 9978523 and hereinafter Park ‘523).
In regards to claim 10, modified Morita '617 discloses the multilayer capacitor of claim 1. Morita '617 as modified by JP2011132071 fails to explicitly disclose a board for mounting a multilayer capacitor, the board comprising: a substrate having first and second electrode pads on one surface thereof; and the multilayer capacitor of claim 1 mounted such that the first and second external electrodes are connected to the first and second electrode pads, respectively.
Park '523 discloses a board (210 - FIG. 9; Column 8, Line 34) for mounting a multilayer capacitor (described in Column 8, Lines 33-36), the board comprising: a substrate (210 - FIG. 9; Column 8, Line 34) having first and second electrode pads (221 & 222 - FIG. 9; Column 8, Line 37) on one surface thereof (seen in FIG. 9); and a multilayer capacitor (100 - FIG. 9; Column 8, Line 35) mounted such that the first and second external electrodes are connected to the first and second electrode pads, respectively (described in Column 8, Lines 39-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 further comprising a board for mounting a multilayer capacitor, the board comprising: a substrate having first and second electrode pads on one surface thereof; and the multilayer capacitor of claim 1 mounted such that the first and second external electrodes are connected to the first and second electrode pads, respectively, as taught by Park '523, in order to obtain a board having the multilayer capacitor mounted thereon (Column 8, Line 31).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morita ‘617 in view of JP2011132071 as applied to claim 1 above, and further in view of Kato (US 20190362897 and hereinafter Kato ‘897).
In regards to claim 11, modified Morita '617 discloses wherein the margin portion is prepared by stacking a plurality of second dielectric layers (seen in FIG. 8 and described in [0051] & [0046], noting that layers 54 will become layer 13), compressing the plurality of second dielectric layers (described in [0051], noting that layers 54 are stacked and clamped, i.e. compressed). Morita '617 as modified by JP2011132071 fails to explicitly disclose TiO2 being applied to at least a portion of a surface of the plurality of second dielectric layers, followed by heat treatment and firing.
Kato '897 discloses TiO2 being applied to at least a portion of a surface of a second dielectric layer (19 - FIG. 4; [0081]) (described in [0081]), followed by heat treatment (described in [0086], noting the body is sintered, i.e. heat treatment) and firing (described in [0086], noting the body is sintered at 1000 to 1300ºC, i.e. firing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer capacitor of Morita '617 as modified by JP2011132071 such that TiO2 is applied to at least a portion of a surface of the plurality of second dielectric layers, followed by heat treatment and firing, as taught by Kato '897, in order to enhance adhesiveness between the margin portion and the active portion ([0081]) and to densify the ceramic body ([0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180033555 – FIG. 4 and [0112]
US 20170278634 – [0037]
US 20170018358 – [0080]
US 20130258548 – FIG. 1, [0035] and Table 1
US 20120252657 – FIG. 1 and [0041] & [0012]

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848